Citation Nr: 1110464	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-47 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a video hearing before the undersigned in an April 2010 hearing at the RO.  The transcript has been associated with the claims file.  Additional evidence was received by the Board in April 2010 and the Veteran waived RO jurisdiction over this evidence.  


FINDINGS OF FACT

1.	The Veteran is service-connected for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling.

2.	The competent evidence of record indicates the Veteran's PTSD renders him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the Board is granting entitlement to TDIU, the entire benefit sought on appeal, in essence, has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in The Veterans Claims Assistance Act of 2000 (VCAA).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran contends that his service-connected disability is of such severity that it renders him unemployable and in turn entitles him to TDIU.  For the reasons that follow, the Board concludes that TDIU is warranted.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The Veteran is service-connected for PTSD, which is evaluated as 70 percent disabling.  The assigned 70 percent rating for PTSD meets the criteria for schedular consideration of TDIU.  Id.  Thus, the Veteran is eligible to receive TDIU benefits.

The Veteran reports that he has been too disabled to work since December 2004.  See April 2010 VA Form 21-8940.  The evidence of record reflects that the Veteran only worked temporary jobs since his separation from service, mainly in manual labor positions.  See April 2010 Board transcript.  The Veteran further reported that when he was working, he would lose about 12 days a month due to his disability.  At the April 2010 Board hearing the Veteran also testified that he was not working in February 2005, as had been reported in a June 2005 VA treatment record.  Id.

The Veteran was afforded a VA examination in February 2008 where he reported that since separation from service he had worked at 50-60 different temporary jobs.  He reported his longest employment was for 1 year in the 1990's, but most jobs did not last more than 2 days.  After a review of the Veteran's service treatment and VA records, the examiner found that it was more likely than not that the Veteran would have continued difficulty obtaining and maintaining steady employment.  The examiner noted that it was as likely as not that a significant portion of the Veteran's occupational problems were based on his PTSD symptomatology.  The examiner also stated that the Veteran was unemployable at that time and due to the severity of his symptoms, as well as his difficulty with stress management and coping skills, it was unlikely that his symptoms would improve in the future.

In light of the evidence above, the Board finds that the Veteran's service-connected disability renders him totally disabled and incapable of gainful employment.  Notably, there is no evidence of record to the contrary.  As such, a total disability rating based on individual unemployability is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations controlling the award of monetary benefits.


____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


